In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                         ___________________________

                              No. 02-20-00022-CR
                         ___________________________

                   MAURICE GLENN WILLIS SR., Appellant

                                         V.

                              THE STATE OF TEXAS


                     On Appeal from the 372nd District Court
                            Tarrant County, Texas
                          Trial Court No. 0730283D


Before Kerr and Birdwell, JJ.; and Lee Ann Dauphinot (Senior Justice, Retired, Sitting
                                   by Assignment).
                   Memorandum Opinion by Justice Dauphinot
                           MEMORANDUM OPINION

      Appellant Maurice Glenn Willis Sr. was convicted of capital murder in July 2000.

This court affirmed his conviction on appeal.1 In the appeal now before this court,

Appellant contests the trial court’s denial of his fourth postconviction motion for DNA

testing of evidence in the possession of the Fort Worth Police Department. We are

compelled to affirm the trial court’s denial of the requested DNA testing.

Brief Facts

      The trial court adopted the State’s proposed findings of fact and conclusions of

law, finding that Appellant shot and killed Lorenzo Watts while the two were arguing

about money Watts owed Appellant. LaTonya Reed saw Appellant shoot and kill Watts.

Appellant first shot Watts in the chin. As Watts crawled toward a nearby bedroom,

Appellant shot him once in the back. While Watts tried to fend off Appellant’s attack

with the gun, Appellant shot him multiple times in the chest. During the attack,

Appellant repeatedly asked Watts where he kept his drugs and money. After shooting

Watts, Appellant pulled a mattress over Watts’s body. After Watts was dead, Appellant

cut his head with a kitchen knife.

      At the time of the murder, Appellant lived in a back room attached to Watts’s

house. After the murder and in the middle of the night, Appellant took various items

belonging to Watts to Joyce Grimes’s house.


      1
       Willis v. State, No. 02-00-00318-CR (Tex. App.––Fort Worth 2001, no pet.) (not
designated for publication).

                                           2
      The police found Watts dead in his bedroom, covered with a mattress. His home

had been ransacked, but there was no evidence that the perpetrator had himself been

injured in the attack on Watts. Appellant gave the police inconsistent statements

regarding whether he had heard gunshots.

      In ruling on the fourth DNA motion, the trial court found it was unlikely that

any blood recovered from the crime scene belonged to anyone other than Watts since

Watts had been shot in the face, back, and chest; cut on his head with a knife; and

covered with a mattress. The trial court found in summary that “[s]ignificant non-DNA

evidence” (Reed’s eyewitness testimony and Appellant’s possession of Watts’s

property) established that Appellant had shot and killed Watts while trying to obtain his

drugs and money.

      The trial court also found that Appellant had filed three prior motions requesting

DNA testing on the items collected and possessed by the Fort Worth Police

Department, including the items upon which he currently seeks testing. Appellant

appealed the denial of his second motion for DNA testing to this court, and we affirmed

the denial order.2 In that second motion, Appellant did not seek testing of one of the

items he now seeks to have tested: a blue hand towel found under one of the tires of

Watts’s car that had been abandoned on the I-35 service road.



      Willis v. State, No. 2-06-091-CR, 2008 WL 2780666, at *3 (Tex. App.—Fort
      2

Worth July 17, 2008, pet. ref’d) (mem. op., not designated for publication).


                                           3
      The trial court concluded that Appellant did not satisfy his burden of establishing

“that any exculpatory DNA testing results would create a reasonable probability of his

non-conviction given the non-DNA evidence connecting him to . . . Watts’[s] murder.”

Additionally, the trial court concluded that this fourth motion should be denied under

the law-of-the-case doctrine “because the appellate court has already resolved the issue

of whether [Appellant] meets the reasonable probability of non-conviction requirement

in a previous appeal.” Finally, the trial court concluded, “The probative value of any

touch DNA recoverable from the towel . . . is minimized since [it] could have been

touched by any other person who had been in contact with [it] before . . . Watts’[s]

murder.”

Standard of Review and Applicable Law

      A convicting court may order postconviction DNA testing only upon making

statutorily enumerated findings, including that “the convicted person establishes by

preponderance of the evidence that the person would not have been convicted if

exculpatory results had been obtained through DNA testing.”3 Such a finding “is an

application-of-law-to-fact question that does not turn on credibility and demeanor and

is therefore reviewed de novo.”4 In doing so, we generally review the entire record, that




      3
       State v. Swearingen, 478 S.W.3d 716, 720 (Tex. Crim. App. 2015).
      4
       Rivera v. State, 89 S.W.3d 55, 59 (Tex. Crim. App. 2002).


                                           4
is, all of the evidence that was available to, and considered by, the trial court in making

its ruling, including testimony from the original trial.5

       But Chapter 64 motions are also subject to the law-of-the-case doctrine, which

promotes “judicial consistency and efficiency.”6 According to that doctrine, “an

appellate court’s resolution of questions of law in a previous appeal are binding in

subsequent appeals concerning the same issue.”7 Therefore, “when the facts and legal

issues are virtually identical, they should be controlled by an appellate court’s previous

resolution.”8

Law-of-the-Case Doctrine Applies to All But Blue Towel

       In the appeal from the trial court’s denial of Appellant’s second motion for

postconviction DNA testing, a majority of this court held that

       if the material was tested and excluded [Appellant] as the donor, this result
       would not establish his innocence because the donor of the material is not
       necessarily the person—or “lone attacker”—ultimately responsible for
       murdering [Watts]. The donor of the material could be [Watts] or any
       other person who had previously been in, on, around, or somehow in
       contact with the items that [Appellant] seeks to be tested and left behind
       DNA material.9



       Asberry v. State, 507 S.W.3d 227, 228 (Tex. Crim. App. 2016).
       5



       Swearingen, 478 S.W.3d at 720.
       6
Id.
       7

Id.
       8



       Willis, 2008 WL 2780666, at *3.
       9




                                             5
Thus, this court has already determined the same factual and legal issue we are

confronted with here as to the same items sought to be tested, with the exception of

the blue towel. Therefore, as to those items identified in prior DNA motions, the trial

court ruling on Appellant’s fourth DNA motion correctly determined that the law-of-

the-case doctrine applied and that this court’s prior opinion controls.10

Potential Exculpatory Results From Blue Towel Would Not Entitle Appellant to
Testing

      This court’s prior opinion did not consider whether Appellant showed a statutory

right to testing of the blue towel, which police collected from underneath one of the

tires on Watts’s abandoned car.11 The car had been parked by the service road of I-35.

Willie Howze testified that a man named Gilbert had told him about seeing the car, and

Willie had driven by the car at least a couple of times. One of the times Willie drove by

the car, he saw one of Watts’s ex-girlfriends and her boyfriend walking away from the

car, but he did not see them touch or do anything with the towel.

      The trial court did not abuse its discretion by denying Appellant’s fourth DNA

motion as to the blue towel because he did not show by a preponderance of the

evidence that he would not have been convicted if exculpatory results had been



      10
        See Swearingen, 478 S.W.3d at 720.
      11
        See Fletcher v. State, 214 S.W.3d 5, 7 (Tex. Crim. App. 2007) (noting that an
appellate court may take judicial notice of its own records in the same or related
proceedings involving the same or nearly same parties).


                                             6
obtained through DNA testing. “Exculpatory results” means only results that exclude

the defendant as the donor of the tested biological material.12 But exculpatory results

do not relieve a defendant from showing the likelihood that he would not have been

convicted if the fact-finder had been able to consider and to weigh this exculpatory

evidence against the other available evidence.13 The probative value of DNA testing

that excludes a defendant is diminished if there is a significant possibility that the DNA

was deposited by an innocent person or if multiple potential contributors could have

handled the item sought to be tested.14

         The blue towel was found outside the car, underneath one of the wheels, on an

I-35 service road near downtown Fort Worth. Even if Appellant’s DNA were not found

on the towel, the towel could have been blown there or already been in that location

when the car was parked. Moreover, even if the towel had fallen out of the car, that car

belonged to Watts. The same reasoning applies as with the other evidence Appellant

sought to have tested: “[t]he donor of [any] material could be [Watts] or any other

person who had previously been in, on, around, or somehow in contact with the” blue




       Hall v. State, 569 S.W.3d 646, 655–56 (Tex. Crim. App. 2019); Reed v. State, 541
         12
S.W.3d 759, 774 (Tex. Crim. App. 2017).

          Reed, 541 S.W.3d at 774; Holberg v. State, 425 S.W.3d 282, 287 (Tex. Crim. App.
         13

2014).

          Dunning v. State, 572 S.W.3d 685, 693 (Tex. Crim. App. 2019); Hall, 569 S.W.3d
14

at 658.

                                            7
towel. We therefore hold that the trial court did not err by denying Appellant’s motion

for DNA testing of the blue towel.

Conclusion

       We have carefully considered all the evidence in the record, prior determinations

by this court, and findings and conclusions reached by the trial court. Applying the

appropriate standard of review, we hold that the trial court’s denial of Appellant’s fourth

motion for postconviction DNA testing is supported by the record. We therefore affirm

the trial court’s order.




                                                       /s/ Lee Ann Dauphinot
                                                       Lee Ann Dauphinot
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 22, 2020




                                            8